Citation Nr: 0017854	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus in the right ear.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with major depression, currently 
evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant, his wife, and M. L. 




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board notes that a rating decision in July 1994 denied 
entitlement to service connection for tinnitus; the veteran 
was duly notified of the decision; he did not appeal the 
decision, which became final.  Thereafter, he submitted 
additional evidence in an attempt to reopen a claim for 
service connection for tinnitus in the right ear; the RO 
found that the additional evidence was not new and material, 
and the current appeal on that issue ensued.  

The Board also notes that the veteran filed other claims in 
recent years, which were denied by the RO.  Those claims 
include an increased (compensable) evaluation for right ear 
hearing loss, and an evaluation in excess of 20 percent for 
hemorrhoids.  The latter issue was appealed, but after it was 
included in a statement of the case, the veteran failed to 
perfect the appeal by submitting a substantive appeal.  In 
addition, a rating decision in May 1999 denied the veteran's 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities.  The veteran did not initiate an appeal on this 
latter issue by filing a timely notice of disagreement.  
Accordingly, these issues are not in appellate status.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. (1999).  


FINDINGS OF FACT

1.  An unappealed RO decision in July 1994 denied entitlement 
to service connection for tinnitus.  

2.  Some of the additional evidence added to the record since 
July 1994 concerning tinnitus in the right ear, to include 
testimony presented by the veteran and a VA compensation 
examination in October 1996, was not previously submitted to 
VA decision makers, it bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant of prior evidence, and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  There is medical evidence of a nexus between the 
veteran's tinnitus in the right ear and acoustic trauma 
during service; his tinnitus in the right ear began during 
service. 

4.  The veteran's service-connected PTSD with major 
depression is productive of total industrial impairment.  


CONCLUSIONS OF LAW

1.  A rating decision in July 1994, which denied entitlement 
to service connection for tinnitus, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  Additional evidence presented or secured since July 1994 
is new and material, and a claim of entitlement to service 
connection for tinnitus in the right ear is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  
3.  The veteran's claim for service connection for tinnitus 
in the right ear is well grounded; tinnitus in the right ear 
was incurred during active service.  38 U.S.C.A. § 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

4.  The criteria for an evaluation of 100 percent for PTSD 
with major depression have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence, 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Winters 
v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Second, if new and material evidence has 
been presented, then, immediately upon reopening the 
veteran's claim, VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  In making that 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.  

In the instant case, the evidence of record in July 1994, 
when the RO denied entitlement to service connection for 
tinnitus, included:  Service medical records; a report of VA 
hospitalization from September 1990 to October 1990; and 
reports of VA audiological and neurological/rectal 
examinations in April 1994.  

Service medical records disclosed that, at an ear, nose, and 
throat clinic in February 1970, the veteran was evaluated for 
hearing loss.  At that time, he complained of occasional 
ringing in the right ear.  An examination for service 
separation in August 1971 was negative for a finding of 
tinnitus.  

In a summary of the veteran's hospitalization at a VA medical 
center from September 1990 to October 1990 for psychiatric 
treatment, a "review of systems" noted "tinnitus secondary 
to Vietnam."  

At the VA audiological examination in April 1994, it was 
noted that the veteran reported constant right ear ringing 
tinnitus since military service, and tinnitus was 
subjectively matched to 8,000 Hertz at 5 decibels.  At the 
neurological/rectal examination, history of right ear 
tinnitus since 1969 was noted.  

The additional evidence added to the record since July 1994 
includes duplicate copies of the service medical record entry 
in February 1970 and the report of the VA audiological 
examination in April 1994.  The Board finds that those items 
of evidence are not "new."  

The additional evidence also includes the following:  A 
notation at a VA ear, nose, and throat clinic in November 
1991 that the veteran had a history of occasional tinnitus; a 
report of a VA audiological examination in December 1991, at 
which a history of tinnitus for many years was noted; and a 
notation at a VA general medical clinic in March 1994 that 
the ringing in the veteran's right ear was worse than usual.  

The additional evidence also includes an undated report of a 
history and physical examination when the veteran was 46 
years of age (which was from September 1994 to September 
1995).  That report noted a history of tinnitus in the right 
ear.  

The additional evidence also includes a report of a VA 
audiological examination in October 1996, which contains the 
following:  

Audiological history:  [The veteran] 
reports constant  exposure to weapons, 
aircraft, and heavy equipment in the 
military.  There is no hx [history] of 
middle ear disease, vertigo, or familial 
hearing loss.  

Description of tinnitus:  There is 
constant right ear tinnitus which has 
been present since military service but 
which has worsened over the years.  It 
affects his sleep and concentration and 
interferes with his ability to hear.  He 
subjectively matches it to 8 KHz at a 
sensation level of 10 dB.  The left ear 
tinnitus is intermittent.  

Finally, the additional evidence includes the veteran's 
testimony at personal hearings in June 1997 and January 1998 
that he has had tinnitus in the right ear since 1969, when he 
was on active duty.  He stated that the ringing in his right 
ear began in Vietnam after a rocket went off close to the 
same ear.    

The Board finds that some of the additional evidence is not 
new, as it merely restates the veteran's history of tinnitus 
since 1969, which he had provided at the VA audiological 
examination in April 1994, prior to the denial of his claim 
in July 1994.  The veteran's testimony is, to some degree, 
cumulative of his previously considered statements but he did 
provide more detail as to a particular incident in Vietnam, 
when a rocket exploded near his right ear.  He testified that 
his tinnitus in the right ear began at that time.  A report 
of a VA audiological examination in October 1996 is new and, 
in the Board's judgment, material, because the portion of 
that report quoted above could be construed as an opinion by 
the examining audiologist that the veteran's current tinnitus 
in the right ear is etiologically related to noise exposure 
on active duty.  The Board finds that the additional evidence 
presented or secured since the prior final denial of service 
connection for tinnitus in July 1994 is new and material, and 
the veteran's claim for service connection for right ear 
tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).

The Board next turns to the question of whether the veteran's 
reopened claim is well grounded.  Winters, supra.  The Board 
finds that the veteran's testimony concerning the incident of 
acoustic trauma while on active duty and the continuity of 
ringing in his right ear since that time, coupled with the 
inservice medical evidence of tinnitus in the right ear and 
the current diagnosis of the same, is sufficient to well 
ground the claim.  Savage v. Gober, 10 Vet. App. 488, 495- 97 
(1997); 38 C.F.R. § 3.303.  There is also medical evidence of 
a nexus between current right ear tinnitus and an inservice 
incident of acoustic trauma. Epps v. Gober, 126 F.3d 1464 
(1997).  The Board further finds that the evidence is now at 
least in equipoise as to whether the veteran's tinnitus in 
the right ear began during service.  Accordingly, service 
connection for tinnitus in the right ear is warranted.

II.  Increased Rating for PTSD

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, 
therefore, finds that the veteran's claim of entitlement to 
an increased evaluation for PTSD is well grounded.  The Board 
is satisfied that all relevant facts with regard to that 
claim have been adequately developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  The veteran's PTSD 
has been evaluated by the RO as 70 percent disabling, 
effective September 6, 1996, the date of his claim for an 
increased evaluation.  

The schedular criteria for rating psychiatric disabilities 
were revised effective November 7, 1996, during the pendency 
of the veteran's claim for an increased evaluation for PTSD, 
which he filed in September 1996.  61 Fed. Reg. 52700 
(Oct. 8, 1996).  When the law or regulations applicable to a 
claim change during the pendency of an appeal, the version 
more favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).  However, a statute 
provides that, where compensation is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such an award or increase shall not be earlier than 
the effective date of the Act or administrative issue.  See 
38 U.S.C.A. § 5110(g).  In the veteran's case, the question 
thus becomes whether he was entitled to an increased 
schedular evaluation under the former criteria prior to 
November 7, 1996, and whether he is entitled to an increased 
evaluation under the former criteria or the revised criteria 
for the period commencing November 7, 1996.  See VAOPGCPREC 
3-2000 (April 10, 2000).  

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, pertaining to PTSD, provided that a 70 percent rating 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired, 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating 
required that the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavior processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  The United States Court of Appeals for Veterans 
Claims has held, however, that the criteria in 38 C.F.R. 
§ 4.132 for a 100 percent rating for a psychiatric disability 
were each an independent basis for granting a 100 percent 
evaluation and that, whenever unemployability was caused 
solely by a service-connected mental disorder, a 100 percent 
schedular rating was warranted.  Johnson v. Brown, 7 Vet. 
App. 95 (1995).  

The revised criteria provide that a 70 percent rating is 
assigned when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board finds that the former criteria are more favorable 
to the veteran and, therefore, consideration will be given as 
to whether he is entitled to an evaluation in excess of 70 
percent under those criteria.  

In the veteran's case, the record discloses that he has seen 
a private clinical psychologist, Dr. F. H. B., since November 
1990.  

In September 1996, after a clinical interview and 
psychological testing, Dr. F. H. B. reported that:  There was 
clear evidence of PTSD, with an accompanying depression and 
anxiety disorder; and the veteran's condition was severe and 
chronic and rendered him incapable of any type of gainful 
employment.  

In June 1997, Dr. F. H. B. again reported that PTSD, with 
major depression and an anxiety disorder, rendered the 
veteran incapable of any type of gainful employment.  In July 
1998, Dr. F. H. B. reported that the veteran was totally 
incapable of obtaining and/or maintaining any type of gainful 
employment.  

The veteran was evaluated by a VA psychiatrist in August 1997 
and November 1998.  In August 1997, the examining 
psychiatrist reported that:  Major depression was co-morbid 
with PTSD; the veteran did not have a personality disorder; 
his personality changes were associated with PTSD; he was 
preoccupied with thoughts about Vietnam; and he had a serious 
impairment in his ability to work.  In November 1998, the VA 
psychiatrist reported that:  The veteran was preoccupied by 
memories of Vietnam; he had a significant impairment of mood; 
and he was unable to work.  

In April 1999, at a VA mental health clinic, it was noted 
that the veteran had had no decrease in symptoms of PTSD; he 
had nightmares and flashbacks almost every night.  

Upon careful consideration of the evidence, the Board finds 
that the veteran is and has been demonstrably unable to 
obtain or retain employment, by reason of service-connected 
psychiatric disability, during the pendency of his appeal, 
and he is entitled to an evaluation of 100 percent for PTSD.  
38 U.S.C.A. § 1155; 38 C.F.R. 4.132, Diagnostic Code 9411 
(1996).  







ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for tinnitus in the right 
ear is reopened; the claim is well grounded; and service 
connection for tinnitus in the right ear is granted.  

An evaluation of 100 percent for PTSD is granted, subject to 
governing regulations concerning the payment of monetary 
awards.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

